Citation Nr: 0924706	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-11 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the Veteran for the purpose of VA benefits.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to 
August 1967, with additional unverified active service.  The 
Veteran died in February 2004.  The appellant is seeking to 
establish her status as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appellant perfected her appeal in April 2008.  At that 
time she requested that she be afforded a Travel Board 
hearing.  She later submitted a statement indicating she 
wanted a video conference hearing or a hearing with the 
regional office held at her home because she could not 
travel.  

The appellant's representative submitted a statement in June 
2008 wherein he said he had contacted the appellant and she 
would be unable to make it to a hearing.  He also said that 
she asked that her case be forwarded to the Board.  In light 
of the statement from the representative, the appellant's 
request for a hearing is considered to be withdrawn.

The appellant also submitted a statement directly to the 
Board that was received in February 2009.  In essence the 
statement said that the Veteran's son had sent all that he 
could to establish that he was entitled to the Veteran's 
pension.  Although worded as if written by the appellant, the 
statement was signed by the son.

The only issue on appeal relates to the status of the 
appellant as a claimant.  The issue of whether the Veteran's 
son is entitled to any VA benefits has not been raised 
previously.  The Board construes the statement of February 
2009 to raise a new issue of entitlement to pension benefits 
on behalf of the Veteran's adult son.  As the issue has not 
yet been developed or certified on appeal, it is referred to 
the RO for such further development as may be necessary.


Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2004.

2.  The Veteran and the appellant were legally married in 
November 1948.  

3.  The appellant and the Veteran were divorced in March 
1969.

4.  The appellant and the Veteran both remarried other 
individuals during his lifetime.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the Veteran for the purpose of receiving VA 
benefits.  38 U.S.C.A. §§ 101(3), 103 (West 2002); 38 C.F.R. 
§§ 3.50, 3.52, 3.53 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from September 1965 to 
August 1967.  He has additional unverified active service 
that is not relevant for the purpose of adjudicating this 
case.  The appellant submitted her claim for entitlement to 
Dependency and Indemnification Compensation (DIC)/death 
pension benefits in August 2007.  She reported the Veteran's 
death as occurring in February 2004.  She also referred to 
herself as the "ex" surviving spouse.  

The appellant reported that she and the Veteran were divorced 
in March 1969.  She also reported that the Veteran was 
remarried for approximately 10 years and divorced.  The 
Veteran and his second wife had two children of their 
marriage.  The appellant also reported that she remarried in 
November 1978 and was divorced in November 1987.

The appellant submitted evidence of her marriage to the 
Veteran as of November 1948.  She also submitted a copy of 
the Veteran's certificate of death that recorded his death in 
February 2004.  He was listed as divorced.

The appellant later submitted a certified copy of the final 
decree of divorce for her and the Veteran as noted in the 
Circuit Court of Shelby County, Tennessee.  The decree was 
final in March 1969.  

The RO denied the appellant's claim in October 2007.  She was 
informed that, because she and the Veteran were divorced, she 
could not be recognized as his surviving spouse.  

The appellant submitted her notice of disagreement (NOD) in 
November 2007.  The appellant said that, even after their 
divorce, she and the Veteran were close friends.  They had 
spent a lifetime together as a military family.  She said 
they were really never apart, except on paper, but 
acknowledged that they did not live together as a family or 
as husband and wife.  She believed she was entitled to 
pension benefits because of the years she spent with the 
Veteran while he was in the military and their years together 
after the divorce.

The appellant submitted an additional statement in November 
2007.  She again noted how she and the Veteran and their 
children had been a military family during his career.  She 
also addressed instances of difficulty in their relationship 
that led to them being apart at times.  

The appellant and Veteran's son submitted a statement in 
April 2008.  The statement addressed issues involving family 
difficulties during the Veteran's time in service.  

II.  Analysis

The term "surviving spouse," except as provided in 
38 C.F.R. § 3.52, means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j) (2008), and who was the spouse of the veteran at the 
time of the veteran's death.  38 C.F.R. § 3.50(b) (2008).  
Marriage is defined as a valid marriage under the law of the 
place where the parties resided at the time of the marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  See 38 U.S.C.A. § 103(c) (West 
2002); 38 C.F.R. § 3.1(j).  

The surviving spouse of a veteran must have lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation that 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse.  38 C.F.R. § 3.50(b)(1) 
(2008).  Finally, a surviving spouse of a veteran must not 
have remarried or has not since the death of the veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person.  38 C.F.R. 
§ 3.50(b)(2).  

There is no question regarding the validity of the marriage 
between the Veteran and the appellant in November 1948.  The 
evidence of record also establishes that the appellant and 
the Veteran were divorced as of March 1969 and did not 
remarry each other.  The Veteran and the appellant both 
remarried others after their divorce.

The appellant does not assert that she was married to the 
Veteran at the time of his death.  Rather, she asserts that, 
after she and the Veteran had each divorced their second 
spouse, they were close friends and together.  However, she 
does admit that they did not live together as a couple or as 
a family.  

With respect to the appellant's contention that VA should pay 
her benefits in recognition of the fact of their time 
together during the Veteran's military service, the Board 
sympathizes with the appellant and recognizes the sacrifices 
made and hardships endured during that time.  However, under 
the law these facts are not relevant to the specific issue of 
her being recognized as the Veteran's surviving spouse.  To 
qualify for benefits as a surviving spouse, the claimant must 
have been the Veteran's spouse on the date of his death, and 
the law does not provide any relevant exception to the 
requirement.   

The Board is bound by the law and regulations in effect.  In 
the absence of authorizing statutory or regulatory authority, 
the Board may not award payment of benefits.  See Zimick v. 
West, 11 Vet. App. 45, 50 (1998) (citing OPM v. Richmond, 496 
U.S. 414, 424 (1990) (payment of money from the [Federal] 
Treasury "must be authorized by a statute")).  Accordingly, 
the Board concludes that the criteria for recognition of the 
appellant as the Veteran's surviving spouse for VA benefits 
purposes are not met and the claim must be denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  

The law as mandated by statute, and not the evidence, is 
dispositive of this appeal.  The appellant was divorced from 
the Veteran for some 35 years before his death.  She had 
remarried, as had the Veteran.  She was not married to the 
Veteran at the time of his death.  None of these facts are in 
dispute.  She does not satisfy the requirements to qualify as 
a surviving spouse.  Thus, VCAA notice is not applicable.  
See Mason v. Principi, 16 Vet. App. 129 (2002).







ORDER

The appellant's claim to be recognized as the Veteran's 
surviving spouse for the purposes of VA benefits is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


